Case 2:20-cv-01121-CRE Document 8-3. Filed 08/12/20 Page 1of1

 

2020/8/7 — K - (2) Connie Lemke

 

 

 

4 Connie Lemke o

coreate

 

 

 

 

 

   

 

 

Timeline About Friends Photos More

 

 

 

 

 

 

 

 

  

|, About

 

To see what she shares with friends, send her a friend request.

  

 

GROUP CONVERSATIONS |

_ No workplaces to show ms

Overview

 

Work and Education

Places Lived

 

_ No schools to show

 

Contact and Basic Info

 

Lives In Plainfield, (Hinois
From Joliet, Hlinois

Family and Relationships

 

 

 

Details About Connie

 

Life Events Since 2016

 

 

 

 

 

Connie's Photos Aboums

 

 

 

 

 

 

 

 

 
   

 

 

4.) afew seconds ago

 

 

 

 

 

https://www.facebook.com/constance.lemke. 1/about?lst=1066773414%3A 100001 146529018%3A1596844621 1/2
